Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a chiller … comprising: a first heat exchanger capable of functioning as a condenser or as an evaporator; a second heat exchanger capable of functioning as a condenser or as an evaporator; a compressor; a heat exchange medium in the loop; and a for controlling the direction of flow of the exchange medium in the loop; wherein the first fluid is heated or cooled by the first heat exchanger; wherein a second fluid is heated or cooled by the second heat exchanger; wherein the chiller or electrothermal system further comprises: a first mode wherein the first heat exchanger functions as a condenser and the second heat exchanger functions as an evaporator; and a second mode wherein the first heat exchanger functions as an evaporator and the second heat exchanger functions as a condenser; wherein the is switched between a first position for the first mode and a second position for the second mode” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrothermal system, comprising: a first heat exchanger capable of functioning as a condenser or as an evaporator; a second heat exchanger capable of functioning as a condenser or as an evaporator; a compressor; a heat exchange medium in the loop; and a for controlling the direction of flow of the exchange medium in the loop; wherein the first fluid is heated or cooled by the first heat exchanger; wherein a second fluid is heated or cooled by the second heat exchanger; wherein the chiller or electrothermal system further comprises: a first mode wherein the first heat exchanger functions as a condenser and the second heat exchanger functions as an evaporator; and a second mode wherein the first heat exchanger functions as an evaporator and the second heat exchanger functions as a condenser; wherein the is switched between a first position for the first mode and a second position for the second mode” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 21 limitation “a chiller … comprising: a first heat exchanger capable of functioning as a condenser or as an evaporator; a second heat exchanger capable of functioning as a condenser or as an evaporator; a compressor; a heat exchange medium in the loop; and a for controlling the direction of flow of the exchange medium in the loop; wherein the first fluid is heated or cooled by the first heat exchanger; wherein a second fluid is heated or cooled by the second heat exchanger; wherein the chiller or electrothermal system further comprises: a first mode wherein the first heat exchanger functions as a condenser and the second heat exchanger functions as an evaporator; and a second mode wherein the first heat exchanger functions as an evaporator and the second heat exchanger functions as a condenser; wherein the is switched between a first position for the first mode and a second position for the second mode” of claim 21 is new matter.  The originally filed specification and drawings do not teach all the claimed structures for a chiller.  The original specification and drawings merely taught figure 4 and the supporting paragraphs 0057-0059.  These paragraphs do not teach or reference a first heat exchanger, second heat exchanger, compressor, or modes for a chiller.
The claim 21 limitation “electrothermal system, comprising: a first heat exchanger capable of functioning as a condenser or as an evaporator; a second heat exchanger capable of functioning as a condenser or as an evaporator; a compressor; a heat exchange medium in the loop; and a for controlling the direction of flow of the exchange medium in the loop; wherein the first fluid is heated or cooled by the first heat exchanger; wherein a second fluid is heated or cooled by the second heat exchanger; wherein the chiller or electrothermal system further comprises: a first mode wherein the first heat exchanger functions as a condenser and the second heat exchanger functions as an evaporator; and a second mode wherein the first heat exchanger functions as an evaporator and the second heat exchanger functions as a condenser; wherein the is switched between a first position for the first mode and a second position for the second mode” of claim 21 is new matter.  The originally filed specification and drawings do not teach all the claimed structures for a chiller.  The original specification and drawings merely taught figure 4 and the supporting paragraphs 0057-0059.  These paragraphs do not teach or reference a first heat exchanger, second heat exchanger, compressor, or modes for an electrothermal system.
The claim 25 limitation “a third heat exchanger in fluid communication with the second fluid for exchange of heat between the second fluid and a medium outside the system” of claim 25 is new matter.  The originally filed specification and drawings do not teach all the claimed structures for a chiller.  The original specification and drawings merely taught figure 4 and the supporting paragraphs 0057-0059.  These paragraphs do not teach or reference a first heat exchanger, second heat exchanger, compressor, or modes for an electrothermal system.
Claims 22-37 are rejected for dependence from one or more of the above rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 21 includes the limitations “a 
Independent claims 21 includes the limitations “the 
Claim 28 is indefinite as the claim language of “the radiant area of the wall panel is greater than 50% of the total area of a wall on which the wall panel is placed”. This language makes it impossible to determine if the claimed apparatus is being read on until it is in use.  The wall is not clearly affirmatively claimed by the above claim language and it is unclear if applicant is claiming the wall installation as part of the claimed product or if applicant is claiming a use of the prior claimed structure.  Thus, one skilled in the art would not be certain when infringement occurs (when system is made or when system used)  MPEP 2173.05 (p).  
Claims 22-37 are rejected for dependence from claim 21. 
Examiner notes the claims remain so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon. 

Response to Arguments
Applicant’s arguments with respect to claim(s)/drawings/objections have been considered but are moot because the amendments applicant has made to the claims (note that prior objected/rejected claims are cancelled).
Examiner will respond broadly to some of applicant’s arguments in order to provide compact prosecution as examiner expects applicant to utilize similar arguments against the new “new matter” rejections.
Applicant appears to argue that the entirety of the specification and drawings can be read on the term “chiller” in the elected species, this is incorrect.  The specification specifically references the chiller as a sperate embodiment (see paragraph 0058) and there is not have any support or statement that structures shown for other embodiments would be part of or read as structure for a chiller or electrothermal system.  Examiner notes that while applicant states in their response to drawing objections that previously raised issues with the chiller claimed matter not shown the other figures support it but it is noted that applicant does not expressly state which figure supposedly teaches the chiller including such structures as the other drawings do not reference a chiller or indicate that they are applicable to the chiller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763